Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because
Characters 1-7 are used to designate aspects of the device, and figures 7-9 are referred to, but no drawings are provided.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether or not the phrase “consisting of” means that the instant invention has exactly 4 upper UV-C LED lights and 2 bottom UV-C LED lights, exactly one upper cooling system, and exactly one bottom cooling system; exactly 4 mounts for facemask placing; exactly one transparent door and exactly one on and off switch, and no more, no less. If the phrase “consisting of” applies to all limitations in the claim, then the invention excludes any additional features not explicitly named in the claim. The Applicant may also mean to apply “consisting of” to only the upper and lower UV-C LED lights and not to the other features. The Applicant may use “comprising” instead of “consisting of” to avoid this limitation.

Claims 2-3 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-3 will be overcome as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 20160101202 A1) in view of Ramanand et al. (US 10485887 B2).
Regarding claim 1, Gil teaches a peculiar facemask disinfection equipment that radiates UV-C light (Title: System For Sterilizing Objects Utilizing Germicidal UV-C Radiation, par. 36: The radiation emitting device(s) 22 emit one or more wavelengths of radiation for the destruction of pathogens. Ultraviolet radiation (400 nm to 100 nm) is categorized into three basic ranges: …UVC from 280 nm to 100 nm, par. 40: Therefore, it is preferred to use a radiation emitting device(s) 22 that emit ultraviolet radiation in approximately the 240-250 nm range and also emit shorter wavelength ultraviolet radiation (e.g. approximately 180 nm) that will produce ozone in the presence of oxygen; NOTE: the use of the apparatus to disinfect facemasks is a recitation of intended use and so long as the prior art structure reads on the instant claimed structure, the prior art would read on the claimed invention), 
consisting of 4 upper UV-C LED lights (Fig. 3: four lights 22 located on the top portion of the cabinet) 
strategically placed for the proper UV-C light radiation targeted to the facemask (par. 26: radiation emitting device(s) 22 emit ultraviolet radiation directed and/or reflected towards the devices or instruments being sterilized; NOTE: the limitation “targeted to the facemask” is a recitation of intended use and so long as the prior art structure reads on the instant claimed structure, the prior art would read on the claimed invention); 
4 mounts (Fig. 3: four bars 19) for facemask placing (this is a recitation of intended use); 
one transparent door (Fig. 1,2, par. 24: The door 3 is hinged to the enclosure 2, though any type of access is anticipated. In some embodiments, there is a viewport 13 that is transparent or translucent to allow users to view the contents of the system 1 for reducing the number of pathogens on devices and instruments)
and an on and off switch (par. 51: The processor monitors the status of the switch(s) 8/9/72 and enables or disables operation of the radiation emitting device(s) 22 through operation of a power switching device 115 (e.g. solid state switch or relay)).
Gil teaches 4 bottom UV-C LED lights (Fig. 3: lights 22 located on the bottom of the cabinet, going from left to right)  but does not teach exactly 2 bottom UV-C LED lights.
However, absent any teaching to the contrary, the reduction of the number of UV-C LED lights does not affect operation since 2 lights would still be capable of providing sterilizing radiation to the bottom of the items to be sterilized and an increase in the size or power of those two lights can make up for any loss of sterilization due to removing two lights. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04.VI.B). The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. Thus, the reverse would also be true; the reduction of the number of parts for reduced effect has no patentable significance unless a new and unexpected result is produced. As such, the reduction of the number of UV-C LED lights does not create a patentable distinction over the reference of Gil. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gil to have 2 UV-C LED lights instead of 4 with a reasonable expectation that they would still be capable of sterilizing the bottom of the items to be sterilized at the same or reduced intensity. 

	
Gil does not teach an upper cooling system and a bottom cooling system.
Ramanand et al. teaches a similar UV sterilization enclosure with lamps (Title, abstract: A pulsed UV disinfection system includes a xenon UV lamp, Fig. 1). It teaches a lamp 30 (Fig. 4: lamp 30) located near an upper fan 42 (Fig. 5: fan 42) and a heat sink 44 (Fig. 5: heat sink 44) for the purpose of cooling the lamp (C5L29-32: To dissipate the heat generated by the xenon lamp 30, a fan 42 is positioned at an opening through the rear panel 34 of the head assembly 18 and a heat sink 44 may also employed). The fan and heat sink are interpreted as a cooling system. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gil to have both upper and lower cooling systems comprising a fan and a heat sink, as taught by Ramanand et al., in order to provide a cooling system in the immediate proximity of each group of light sources so that they can be cooled. 
Regarding claim 3, Gil modified by Ramanand et al. teaches the disinfecting equipment of claim 1, as set forth above, and further teaches the disinfecting equipment described in Claim 1 allows its use for long and uninterrupted periods of time without overheating nor the need for a cooling period, as well as having a switch that immediately turn on and off the equipment (this is a recitation of intended use, and since the structure described in claim 1 is all that is necessary to perform the intended function, the prior art reads on this limitation because it reads on all the structural limitations of claim 1). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gil modified by Ramanand et al. in further view of Campagna (US 20100266445 A1).

Regarding claim 2, Gil modified by Ramanand et al. teaches the disinfecting equipment described in Claim 1, as set forth above, and further teaches wherein the equipment can be manufactured with plastic (par. 26: Although it is anticipated that the bars 19 are made of any stiff, supporting material such as glass, plastic) and wherein it can be manufactured for 1, 4, or 6 units per equipment (par. 21: The disclosed system is not limited as to size and, therefore, is anticipated to be capable of being constructed and scaled to any size needed; NOTE: this is a recitation of intended use, and since neither the Claims nor the Specification define the exact structure that would allow it to meet this limitation, par. 21 of the prior art allows it to meet this limitation, especially since any device can potentially be manufactured to meet any size requirement, and furthermore the size of the “unit” is not defined, so that it can be any finite, small size)
But it does not teach wherein the equipment can be manufactured with stainless steel.
Campagna teaches a similar UV sterilization chamber (Title, abstract, Fig. 2). It teaches using stainless steel and plastic as materials of construction for the chamber because they can be reflective to UV light, which would implicitly increase sterilization effectiveness (par. 80: The chamber 8 is preferably rectangular and is formed of plastic, metal, stainless steel or other material that is opaque to UV radiation and conducive to reflecting or scattering UV radiation within the chamber 8.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gil modified by Ramanand et al. to be manufactured with stainless steel, as taught by Campagna, with the reasonable expectation that stainless steel would reflect UV radiation and thus increase sterilization effectiveness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796              

/KEVIN JOYNER/Primary Examiner, Art Unit 1799